Title: To George Washington from William Tate, 3 August 1789
From: Tate, William
To: Washington, George



Sir
New York 3d August 1789.

From the present state of the Countries situate on the Mediterranean, it seems probable that if their Commerce was laid open to the United States, it would have a greater tendency to open to us new Sources of Wealth & power, than the Trade of any other Nations: for each of the northern and Middle states of Europe greatly exceeding in population in proportion to extant of Territory, & at least equal, if not superior in Industry, and the cheapness & quantity of Labour ultimately directed in a great Measure to Marine Establishments, a direct intercourse with them must therefore be less advantageous to us than

where contrary circumstances obtain. The Southern States of Europe, & all those Nations bordering on the Mediterranean are, & have long been notorious for their want of extensive Industry, Timber & other wood can no longer with any degree of facility be supplied from the Black-Sea to the Turkish Dominions; Greece, Italy & Africa are said to have been long ago divested of Forests: The Tyrannies of those Countries check the abundance of Nature, and the Husbandman abandons his fields to seek refuge in the Cities; in vain, for the Inhabitants, do the Seas abound in fish, for the labours of fishery as well as of husbandry are too operose to be concealed from their Governours, who, in those unfortunate states, are esteemed the Enemies of the people, & who, notwithstanding, for the Security of their own lives are obliged to find the means of Victualing the crowded Cities—The Supplies from Egypt, heretofore the great Store-House of the Ottoman Empire, is precarious & uncertain from the frequent Commotions in that Country.
If the above Observations & inferrences are just, it follows that a Trade between us and them would be highly & reciprocally advantageous; To them a sure resource for the Supply of physical Necessary, as Rice, Corn of every kind, Meat & Fish (the Religion of Some, render the last more than useful) add to these Indigo, Tobacco & Lumber. But to us the advantages would be great indeed; a boundless extent of Agriculture, the creation of a Navy, and perhaps be the means of accomodating such differences as may subsist between particular States of the Union.
To effect those beneficial purposes I apprehend there ought to be an Establishment in some parts of those Countries in Nature of a Store-House for the American productions, to which, as a Center all might be Collected, & afterwards diffused abroad, under the immediate influence of Such Regulations as would rather tend to promote Competition among the different Nations than to excite their jealousy & enmity against us. And in order to perfect such a business it seems to me that the protection of the Porte is necessary; and the great Officers of The Ottoman Empire may yet have so much influence as to conciliate the good Will of the African States towards such Nations as they might think proper & convenient to be in friendship with.
From reports of the latest Travellers it may be collected that

all the Mahometan Nations are yet in that Stage of Society which is intermediate of Barbarism & Refinement; and as in that point it is incidental to the human character to be more influenced by what occurs to the Senses, than by any reasoning abstract from their immediate Wants, I am therefore of opinion, that it is within the compass of probability that a favourable impression of the American character might be made on those people by a proper introduction of some of Our Officers in the Service of the grand Seignior, particularly in the line of Artillery, in the Skilful Management of which they were said to be very imperfect: for it often happens that Men, even of the most cultivated minds, form their Opinion of a whole kind through the medium in which they regard a few individuals. None of those Countries have been lately explored, by any Traveller I have read, with such Views as are interesting to an American, & therefore many Circumstances which may have been overlooked, would to us, be discoveries.
I am aware that the execution of such Enterprizes is fraught with some difficulties, but none, I apprehend, that are absolutely insuperable: It is with the utmost deference to your Excellency, that I offer these Sentiments; but as no one knows so well as yourself how far, & when, fortune is to be trusted; nor can so justly distinguish between difficulties & impossibilities, I therefore feel myself perfectly at ease in resting upon your Excellency’s commands. I am, Sir, with the greatest respect your Excellency’s most obedient & humble Servant

Wm TateCapt. L[ieutenan]t Artilleryin the late Army of the United States

